PER CURIAM.
We have for review Lewis v. State, 545 So.2d 427 (Fla. 2d DCA 1989), in which the district court expressly declared valid section 893.13, Florida Statutes (1987). We have jurisdiction. Art. V, § 3(b)(3), Fla. Const. We approve the decision based on our holding in Burch v. State, 558 So.2d 1 (Fla.1990), wherein we ruled that chapter 87-243, Laws of Florida, did not violate the one-subject rule.
It is so ordered.
EHRLICH, C.J., and OVERTON, McDonald, shaw, barkett, GRIMES and KOGAN, JJ., concur.